Name: 90/226/EEC: Council Decision of 25 April 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol defining for the period 18 January 1990 to 17 January 1993 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off the coast of Seychelles
 Type: Decision
 Subject Matter: international affairs;  Africa;  fisheries
 Date Published: 1990-05-15

 Avis juridique important|31990D022690/226/EEC: Council Decision of 25 April 1990 on the conclusion of the Agreement in the form of an exchange of letters concerning the provisional application of the protocol defining for the period 18 January 1990 to 17 January 1993 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off the coast of Seychelles Official Journal L 125 , 15/05/1990 P. 0037COUNCIL DECISIONof 25 April 1990on the conclusion of the Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining for the period 18 January 1990 to 17 January 1993 the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off the coast of Seychelles(90/226/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles (1), signed in Brussels on 28 October 1987, Having regard to the proposal from the Commission, Whereas the Community and the Republic of Seychelles have held negotiations with a view to determining amendments to be made to the abovementioned Agreement at the end of the period of application of the Protocol in force which is annexed to the said Agreement; Whereas, as a result of these negotiations, a new Protocol was initialled on 17 January 1990, by virtue of which Community fishermen are to enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Republic of Seychelles for the period 18 January 1990 to 17 January 1993; Whereas, in order to avoid interruption of fishing activities by Community vessels, both parties have initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the said Protocol from the day following the date of expiry of the Protocol previously in force; whereas the Agreement in the form of an exchange of letters should be approved subject to a definitive decision pursuant to Article 43 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period 18 January 1990 to 17 January 1993, the fishing opportunities and the financial contribution provided for by the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The texts of the Agreement in the form of an exchange of letters and the Protocol are attached to this Decision. Article 2The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 25 April 1990. For the CouncilThe PresidentM. O'KENNEDY(1) OJ N ° L 119, 7. 5. 1987, p. 26.